PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Alliance IP, LLC - I
20 E. Thomas Rd.
Suite 2200, PMB 96
Phoenix, AZ 85012

In re Application of: Marina Popilov
Serial No.: 17115506         
Filed: December 8, 2020
Docket: AC6163-US
Title: TRANSMISSION OF HIGH-THROUGHPUT STREAMS THROUGH A NETWORK USING PACKET FRAGMENTATION AND PORT AGGREGATION
::::::


DECISION ON REQUEST FOR DEFERRAL OF EXAMINATION UNDER 37 C.F.R. 1.103(d)




This is a decision on the Request for Deferral of Examination, filed on 08 December 2020 under 37 C.F.R. §1.103(d).

The request is GRANTED. 


REGULATION AND PRACTICE

37 C.F.R. 1.103 provides in part:

 (d) Deferral of examination. On request of the applicant, the Office may grant a deferral of examination under the conditions specified in this paragraph for a period not extending beyond three years from the earliest filing date for which a benefit is claimed under title 35, United States Code. A request for deferral of examination under this paragraph must include the publication fee set forth in § 1.18(d) and the processing fee set forth in § 1.17(i). A request for deferral of examination under this paragraph will not be granted unless:
(1) The application is an original utility or plant application filed under § 1.53(b) or resulting from entry of an international application into the national stage after compliance with § 1.495;
(2) The applicant has not filed a nonpublication request under § 1.213(a), or has filed a request under § 1.213(b) to rescind a previously filed nonpublication request;
(3) The application is in condition for publication as provided in § 1.211(c); and
(4) The Office has not issued either an Office action under 35 U.S.C. 132 or a notice of allowance under 35 U.S.C. 151.

ANALYSIS AND DECISION



Accordingly, the petition is GRANTED.


Any inquiry concerning this decision should be directed to Christopher Biagini at (571) 272-9743. 

/Christopher Biagini/________
Christopher Biagini, Quality Assurance Specialist
TC2400